Citation Nr: 0509327	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-34 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from June 1950 to 
September 1952.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2003 rating decision in 
which the RO granted service connection and assigned an 
initial noncompensable rating for PTSD, effective May 15, 
2003.  The veteran filed a notice of disagreement (NOD) in 
September 2003, and the RO issued a statement of the case 
(SOC) in October 2003.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 2003.  

Because the claim for an initial compensable rating for PTSD 
involves disagreement with the initial noncompensable rating 
assigned, the Board has characterized the claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the May 15, 2003, effective date of the grant of 
service connection, the veteran's PTSD has been manifested by 
nightmares, intrusive thoughts, irritability with angry 
outbursts, feeling on guard and uncomfortable in crowds of 
people, and feeling distant and mistrustful of people outside 
his immediate family; these symptoms are reflective of 
occupational and social impairment due to mild or transient 
symptoms.  




CONCLUSION OF LAW

The criteria for an initial 10 percent rating for PTSD, from 
May 15, 2003, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

The Board initially notes that prior to the July 2003 rating 
decision, in which the RO granted service connection for 
PTSD, the RO issued the veteran a letter in June 2003, which 
satisfied the statutory and regulatory requirement that VA 
notify a claimant of the evidence necessary to substantiate 
his claim and what evidence, if any, would be obtained by the 
claimant and which evidence, if any, would be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

In the June 2003 letter, in particular, the RO notified the 
veteran that it would obtain such things as medical records, 
employment records, or records from other Federal agencies.  
The letter also identified what the evidence needed to show 
to establish entitlement for a service-connected disability, 
to include PTSD.  The RO also informed the veteran of the 
information or evidence that was needed that would 
substantiate his claim for service connection for PTSD, and 
requested that the veteran tell it about any additional 
information or evidence that needed to be obtained.  While 
the RO did not explicitly request that the veteran provide 
evidence in his possession that pertained to his claim, the 
Board notes that a primary aspect of the veteran's claim-
involving service connection for PTSD-turned on the 
verification of a stressor, for which information, rather 
than evidence, was needed to independently verify a claimed 
in-service stressful experience.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim(s).  As indicated 
above, the four content of notice requirements were met with 
regard to the veteran's claim for service connection for 
PTSD.  Moreover, while the June 2003 letter was provided to 
the veteran after service connection for PTSD was initially 
denied, because of the ultimate grant of service connection, 
the timing of the notice did not prejudice the veteran.  

The Board acknowledges that the record includes no specific 
letter from the RO informing the veteran of the evidence 
necessary to substantiate his claim for an initial 
compensable rating for PTSD, or that advises him of what 
evidence he is responsible for obtaining and what evidence VA 
will obtain in connection with that claim.  However, the 
Board points out that, in this case, the veteran raised the 
issue of a compensable rating for the grant of PTSD in his 
NOD following the July 2003 rating decision.  In such 
situations, VA's General Counsel has held that further notice 
of the VCAA is unnecessary.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In its opinion, the General Counsel held that if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives an 
NOD that raises a new issue, section of 7105(d) requires VA 
to take proper action and issue an SOC if the disagreement is 
not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  The Board is bound in 
its decisions by all pertinent legal authority, to include 
the precedent opinions of the General Counsel of the 
Department of Veterans Affairs.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 20.101(a) (2004).  

In any event, the Board also points out that, through the 
October 2003 SOC, the RO notified the veteran and his 
representative of the legal criteria governing the claim for 
an initial compensable rating for PTSD, the evidence that had 
been considered in connection with his appeal, and the basis 
for assigning a noncompensable rating for PTSD.  The veteran 
and his representative were given the opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also notes that no further action is needed to 
satisfy the duty to assist the veteran in connection with the 
claim for an initial compensable rating for his service-
connected PTSD.  As the claims file clearly reflects, the 
veteran's service medical records have been obtained, and the 
report of a June 2003 psychological evaluation, as well as 
reports associated with the veteran's individual VA therapy 
sessions between January 2003 and April 2003 have been 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any outstanding sources of 
pertinent evidence that need to be obtained.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision on the 
claim on appeal at this juncture.  

II.  Background

A January 2003 clinic note reflects the veteran reporting to 
the VA clinic because of war-related dreams.  The veteran 
indicated that the dreams were worrying him because they were 
very vivid, and that he could smell, taste and feel things in 
them.  A nurse practitioner assessed the veteran as having 
PTSD, although the veteran was noted as appearing to be free 
of most symptoms.  An associated mood disorder-screening test 
was negative.  

An initial VA psychological evaluation in February 2003 
reflects the veteran's military history from his tour of duty 
in Korea.  The veteran reported getting along well with his 
wife and children, that he felt close to them, and that he 
was able to express his feelings for them.  He did report 
some mistrust of others and difficulty feeling close to 
people not within his immediate family.  The veteran reported 
having hobbies and getting out with his wife and another 
couple.  He also reported having recurrent weekly dreams of 
combat as well as daily intrusive thoughts of Korea that 
didn't necessarily bother him, but that he wished he didn't 
have.  On mental status evaluation, the veteran's grooming 
and hygiene were good, he made good eye contact, and he was 
alert and oriented in all spheres.  There were no reported 
impairments in the areas of memory, attention, or 
concentration.  Additionally, the veteran's speech was of 
normal rate and volume and appropriately variable in tone.  
It was noted that the veteran appeared to thoroughly enjoy 
having someone to talk to about his war experiences.  The 
veteran's thoughts were noted as clear, coherent, and goal-
directed but very circumstantial and tangential.  The 
veteran's mood was reported as good with occasional 
irritability, and his affect was pleasant and bright.  With 
regard to symptoms of PTSD the veteran was noted to report 
experiencing recurrent nightmares and intrusive thoughts, 
feeling distant and mistrustful of people outside his 
immediate family, angry outbursts, and being uncomfortable in 
crowds.  The veteran did not report problems with panic, 
phobias, mania, or depression.  The veteran denied suicidal 
or homicidal thoughts, delusions or hallucinations, and his 
judgment was noted as good.  

The veteran was administered the Pittsburgh War Stress Survey 
(PWSS), the Beck Depression Inventory (BDI), the Symptom 
Checklist 90-Revised (SCL90-R), the Impact of Event Scale 
(IES), and the Mississippi Scale for Combat-Related PTSD 
(MSC).  The veteran responses on the PWSS were consistent 
with what he reported during the interview.  He obtained a 
score of 1 on the BDI, indicating no symptoms irritability, 
which conflicted with his response when asked directly.  On 
the SCL90-R, the veteran reported mild distress on only 15 
out of 90 symptoms, endorsing the moderate distress on only 
two items: feeling that most people could not be trusted and 
feeling uneasy in crowds.  He obtained a score of 26 on the 
IES indicating a moderate amount of distress on the intrusion 
and avoidance symptoms typically associated with PTSD.  He 
also scored an 86 on the MSC, which fell below the 
established cutoff for a diagnosis of PTSD in combat veterans 
but near the cutoff for a diagnosis of PTSD in older 
veterans.  This, the psychologist believed, was possibly 
indicative of symptom minimization.  

The psychologist's diagnosed chronic, mild PTSD, and assigned 
a Global Assessment of Functioning (GAF) score of 65.  The 
psychologist noted that there was some evidence from the 
veteran's presentation and test scores that he may have been 
minimizing some of his distress, which was not uncommon for 
older combat veterans.  The psychologist also noted that due 
to the lack of significant impairment in his daily 
functioning due to his symptoms, it appeared that the veteran 
possibly was not in the need of medication at that time.  

Later in February 2003, the veteran underwent an individual 
therapy session with the same psychologist who had conducted 
his original evaluation earlier in the month.  The veteran 
continued to report nightmares, but otherwise his mental 
status evaluation remained essentially unchanged as compared 
to his initial psychological evaluation earlier in the month.  
The diagnosis was mild PTSD with a reported GAF score of 68.  

Later in February 2003 and in March 2003, the veteran 
participated in further individual therapy.  Mental status 
evaluation, again, was essentially that of previous 
evaluations in February 2003.  In particular, the veteran 
reported that the screaming in his dreams was an effort to be 
intimidating to the enemy and not an expression of fear.  The 
treatment providers diagnosed mild PTSD, and assigned GAF 
scores of 70.  

An April 2003 therapy progress note reflects the veteran's 
increase in nightmares and irritability since the Iraq War.  
He reported dreaming of fighting in Iraq and avoiding some 
types of social contact because he was afraid he would 
encounter someone whose views about the war didn't match his 
own.  He otherwise reported being very active and reported 
minimal distress other than his nightmares.  Mental status 
examination remained essentially unchanged from the previous 
therapy sessions although the veteran's mood was noted as 
dysphoric.  The examiner diagnosed mild PTSD and assigned a 
GAF score of 70.  

In May 200,3 the veteran filed his claim for service 
connection for PTSD.  

A June 2003 report of VA examination reflects the veteran's 
complaints of nightmares about his experiences in the Korean 
War, which reportedly occurred once or twice a week.  He also 
reported thinking about the war daily, although such thoughts 
did not necessarily bother him.  The veteran described 
himself as irritable and angry, and that he occasionally 
yelled at his wife.  He described his mood as generally good.  
The veteran reportedly was distrustful towards others, did 
not get close to people very easily, and was anxious in 
crowds.  The veteran reported having a few good friends, and 
spent more time with one friend in particular.  The examiner 
noted that the veteran was not interested in taking any 
medications and was not interested in joining any therapeutic 
groups.  He also reported that the veteran had stopped his 
individual VA therapy sessions.  

Various psychological testing revealed no evidence of 
depression, no significant psychological distress, and with 
respect to the Mississippi Combat Scale, the veteran again 
scored below the cut-off score for World War II and Korean 
veterans.  On mental status evaluation, the veteran was 
oriented in all three spheres, in good contact with routine 
aspects of reality and showed no signs or symptoms of 
psychosis.  He spoke in normal tones, rhythm and rates; and 
his conversation was relevant, coherent, goal-directed and 
organized.  Memory and intellect appeared to be intact and 
above average capacity.  There were no major impediments in 
insight or judgment noted.  The veteran was noted as not 
appearing to be in any acute distress, neither was he 
manifestly anxious nor clinically dysphoric.  His affect was 
noted as responsive, as well as modulated and broad-based.  
The veteran was pleasant, cordial and personable, though 
relatively quiet, seemingly introverted and soft-spoken.  The 
examiner diagnosed very mild PTSD, in remission, and assigned 
a GAF score of 75.  


III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is entitlement to a higher initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of separate 
ratings for distinct periods of time based on the facts 
found) is required.  See Fenderson, 12 Vet. App. at 126.  

As previously noted, effective May 15, 2003, the RO assigned 
an initial noncompensable evaluation for PTSD under 
Diagnostic Code 9411 (pertinent to diagnoses of PTSD).  
However, the actual rating criteria for evaluating 
psychiatric disabilities other than eating disorders are 
contained in a General Rating Formula set forth in 38 C.F.R. 
§ 4.130.  

Pursuant that formula, a noncompensable or 0 percent rating 
is warranted where a mental condition has been formally 
diagnosed but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted where occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

The medical evidence of record documents that the veteran's 
PTSD is manifested, primarily, by nightmares and intrusive 
thoughts.  In February 2003, the VA psychologist also noted 
that the veteran was reporting PTSD symptoms associated with 
feeling distant and mistrustful of people outside his 
immediate family, being irritable and having angry outbursts, 
and feeling on guard and uncomfortable in crowds of people.  
The veteran is retired but otherwise remains very active and 
reported minimal distress other than his nightmares.  The 
veteran's VA therapist noted that psychological testing 
appeared to reveal that the veteran was underreporting his 
distress.  Both the VA therapist and the VA examiner have 
reported that the veteran's PTSD symptoms are mild in nature.  

Considering such evidence in light of the criteria noted 
above, the Board finds that since the effective date of the 
grant of service connection, the veteran's PTSD more nearly 
approximates the criteria for a 10 percent rating, rather 
than the assigned noncompensable rating.  See 38 C.F.R. 
§ 4.7.  In this respect, the Board finds that the veteran's 
PTSD results in occupational and social impairment due to 
mild or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  

The Board also notes, however, symptoms associated with the 
veteran's PTSD have not, at any point since the effective 
date of the grant of service connection, met the criteria for 
at least the next higher, 30 percent, evaluation.  As noted 
above, a 30 percent rating requires more than mild or 
transient symptoms, with occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as anxiety, suspiciousness, panic attacks, and chronic sleep 
impairment.  In this instance, the medical evidence does not 
reflect the veteran to be suspicious, or to have panic 
attacks or chronic anxiety.  While the veteran does have 
nightmares, by his own account, on most nights he can fall 
back to sleep, and on those nights that he doesn't have a 
nightmare, he sleeps well.  The veteran is not currently on 
any psychotropic medications and is not in individual or 
group therapy.  Furthermore, by the veteran's own account as 
noted above, other than his nightmares, the veteran's 
distress is minimal.  Furthermore, since the effective date 
of the grant of service connection, the medical evidence does 
not reflect symptoms of memory loss, depression, impaired 
judgment, impaired abstract thinking, or difficulty in 
establishing and maintaining effective work and social 
relationships.  Stated simply, no significant impairment in 
occupational or social functioning is shown.  

As the criteria for the next higher, 30 percent, rating have 
not been met, it logically follows that the criteria for any 
higher evaluation, i.e., a 50 percent, 70 percent, or 100 
percent rating, which the Board has considered, likewise have 
not been met.  

The Board also points out that the GAF scores assigned in 
this cases are consistent with assignment of no more than a 
10 percent evaluation for service-connected PTSD.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  In this case, however, the GAFs assigned are 
consistent both with the symptoms shown, and the diagnoses 
provided by the VA psychologist and VA examiner, as to the 
severity of the veteran's PTSD.  

The veteran has been assigned GAF scores ranging from 65-75, 
as reflected in both VA clinic records and on VA examination 
in June 2003.  According to the DSM-IV, a GAF score of 61 to 
70 is indicative of mild symptoms (e.g. depressed mood and 
mild insomnia), or no more than slight impairment in social 
and occupational functioning.  A GAF score of 71 to 80 is 
indicative of transient symptoms, if they are present, with 
no more than slight impairment in social, occupational, or 
school functioning.  These GAFs clearly indicate some, 
relatively minor symptomatology associated with the veteran's 
PTSD, but no more impairment than is contemplated by the 
current 10 percent rating.  

For all the foregoing reasons, the Board finds that since the 
May 15, 2003, effective date of the grant of service 
connection, the veteran's PTSD has met the criteria for an 
initial 10 percent, but no higher, rating. 


ORDER

An initial 10 percent rating for PTSD, effective May 15, 
2003, is granted.



	                        
____________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


